DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on November 13, 2021.
3.	Claims 1, 3-4, 6-8 and 10-20 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding the rejection of claims 1-20 under 35 U.S.C. 101:
8.	The claims recite the combination of additional elements of receiving product data from a merchant account; determining intelligence sources for generating a plurality of products represented in the product data for a promoter account; determining one or more rules for selecting one or more of the generated plurality of products for the 
9.	The rejection of claims 1-20 under 35 U.S.C. 101 have been withdrawn.  The claims as amended recite the combination of additional elements of determining the one or more products for the promoter account based on the rules, the determined intelligence sources, and the generated plurality of products; providing, to the promoter account, data representative of the one or more products for display on a webpage associated with the promoter account; sending, to the promoter account, a hyperlink of one or more of the determined products for acceptance by a promoter using the promoter account; tracking, based on the hyperlink, consumer click-throughs on the display on the webpage of the data representative of the one or more products provided to the promoter account.  Such features provide an improvement in the function of a computer with respect to providing, to the promoter account, data representative of the one or more products determined by the processor for display on a webpage associated with the promoter account; sending, to the promoter account, a hyperlink of one or more of the determined products for acceptance by a promoter using the promoter account; 
10.	Regarding the rejection of claims 1-20 under 35 U.S.C. 103(a):
11.	The invention is directed towards receiving product data from a merchant account; determining intelligence sources for generating a plurality of products represented in the product data for a promoter account; determining one or more rules for selecting one or more of the generated plurality of products for the promoter account; determining, by the processor, the one or more products for the promoter account based on the rules, the determined intelligence sources, and the generated plurality of products; providing, to the promoter account, data representative of the one or more products determined by the processor for display on a webpage associated with the promoter account; sending, to the promoter account, a hyperlink of one or more of the determined products for acceptance by a promoter using the promoter account; tracking, based on the hyperlink, consumer click-throughs on the display on the webpage of the data representative of the one or more products provided to the promoter account.
12.	The prior art of record teaches:
13.	Intel Corporation (WO 2017/166280 A1) talks about instructions carried by or stored on a non- transitory computer-readable storage medium, which is read and executed by one or more processors and also talks about an advertisement management server 102 defines a unique advertiser associated with an advertisement 
the advertisement management server 102 redirects the consumer computing device to the merchant server 104 (merchant account), to view additional information regarding a product described in the selected advertisement and the publisher server 106 requests an advertisement from the advertisement management server 102 to display in connection with other content, such as a blog posting, a social media page, or other content, and the advertisement management server 102 responds by transmitting the advertisement to the publisher server 106 and finally talks about the advertisement management server 102 is configured to track interest events such as the consumer selecting an advertisement associated with the registered advertisements.
14.	Microsoft Technology Licensing LLC (WO 2018/214163 A1) talks about 
product information is maintained in cloud storage and Al assistant 1730 (intelligence source) determines a candidate recommendation list from the cloud storage, and, based on predefined promotion rules, the Al assistant 1730 decides what products are to be promoted and further talks about facilitating product recommendation in automated chatting. In some implementations, it may be determined that a terminal device is within a predefined area, a user identity may be obtained through communicating with a chatbot on the terminal device, product recommendation information associated with the user identity may be determined and provided to the chatbot. In some implementations, 
15.	Littlefield et al. (U.S. Pub. No. 2009/0299861) talks about providing an interactive graphic on a webpage interface and allowing a user to design a graphic object for presentation as a part of the interactive graphic, where the graphic object is placed in a user-specified location and further talks about customizing interactive fundraising promotion technology operable to provide users with an interactive interface for designing a personalized graphic object is disclosed. In one embodiment, the user can custom design the graphic object for presentation on a webpage interface in return for making a donation. In another embodiment, the user's custom design can be viewed on the Internet by a community.
16.	Foerster (U.S. Patent No. 10,007,945) talks about a Merchant Information Search System (promoter) allows a potential customer to search for proximately located merchants that provide goods and services that match one or more keywords provided by the customer and a computer implemented search facility (single platform) that provides users with information on a plurality of merchants that do not have online presence.
17.	O’Driscoll et al. (U.S. Patent No. 10,904,168) talks about providing access to digital media content within a conversational messaging environment, through the use of a conversational agent, generally referred to as a “bot”. A media content bot 
18.	Ben-Itzhak (U.S. Pub. No. 2017/0250930) talks about an interactive communication-based personalized content recommendation provisioning method and system are described. A user interacting with an interactive communication platform (e.g., a messaging application, an Internet of Things device, a Virtual Reality device, an Augmented Reality device, a webpage, a website etc.) may engage in an interactive conversation (e.g., a text-based exchange, a voice-based exchange, a video-based exchange, a gesture-based exchange etc.) with a conversation agent of a personalized content recommendation communication system. The user may interact with the conversation agent via a conversational exchange of messages to receive one or more content recommendations that are tailored to or “personalized” for that user. The personalized content recommendations may be provided by the conversation agent via a message as part of the conversation with the user.
19.	Graff (U.S. Pub. No. 2012/0005016) talks about a system 100 is capable to enable consumers to exchange information as well as to enable advertisers to increase targeted content awareness through self-replicating viral processes which are denoted 
20.	The reference alone or in combination fail to teach or suggest the following limitations of amended independent claims 1 and 13 “providing, to the promoter account, data representative of the one or more products determined by the processor for display on a webpage associated with the promoter account; sending, to the promoter account, a hyperlink of one or more of the determined products for acceptance by a promoter using the promoter account; and tracking, based on the hyperlink, consumer click-throughs on the display on the webpage of the data representative of the one or more products provided to the promoter account.”
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/16/2021